DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded regarding DUTY to Disclose. Examiner Noticed that Applicant has multiple Applications and patents regarding similar subject matter but did not provide any art which could be relevant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant is claiming “a Gaussian two-way point spread function” which is not term of the art and therefore scope of the invention is indefinite. As best understood by the examiner Applicant means “two-dimensional point spread function”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 20140276046 A1.
Regarding claims 1, 19, 20 Kim teaches
1, 19, 20 A method for performing ultrasound imaging comprising: 
receiving, from an ultrasound transducer, channel domain data to form one or more channel domain data sets; [0006]
applying a first ultrasound processing operation to at least a portion of the channel domain data to generate a first subset of one or more images from the one or more channel domain data sets; [0016]
applying a second ultrasound processing operation to at least a portion of the channel domain data to generate a second subset of one or more images from the one or more channel domain data sets; [0031]
regionally analyzing image characteristics of the first subset of one or more images and the second subset of one or more images to identify regional image characteristics of the first subset of one or more images and regional image characteristics of the second subset of one or more images[0034]; and 
blending the first subset of one or more images with the second subset of one or more images based on the regional image characteristics of the first subset of one or more images and the regional image characteristics of the second subset of one or more images to generate one or more composite images from the one or more channel domain data sets.  [0064]

It is further important to note that blending images of the different modes are very well known.  Examiner attached additional art which explicitly teach combining B-Mode and Doppler for example. 




3. The method of claim 2, wherein the first ultrasound processing operation is applied to a first channel domain data set of the one or more channel domain data sets and the second ultrasound processing operation is applied to a second channel domain data set of the one or more channel domain data sets that is different from the first channel domain data set.  [0032](different scan)

4. The method of claim 1, wherein the first ultrasound processing operation and the second ultrasound processing operation are different ultrasound processing operations.(one is b-mode scanning[0031]  second one is ARFI imaging)  

6. The method of claim 1, wherein either of both the first ultrasound processing operation and the second ultrasound processing operation are a digital beamforming operation.  (implicit processing is digital processing[0078] and hence B-mode and ARFI beamformers are digital)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhai US 20170053396 A1.
Regarding claim 5 Kim teaches using beamforming in B-mode and ARFI imaging 
but does not explicitly teach

Zhai teaches using coherent beamforming [0071] for blending images[0063]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Kim with teaching by Zhai in order to set up the parameters as a set of function of viewing angle and identify a function of spatial distribution in the set volume for blending.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ebbini	US 20130144165 A1 or Dahl US 20130109971 A1.
Althought Kim does not explicitly teach

7. The method of claim 1, wherein either or both the first ultrasound processing operation and the second ultrasound processing operation are a synthetic aperture beamforming operation.  
Ebbini and Dahl teach using synthetic aperture beamforming [0046]/[0076]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Kim with teaching by Ebbini or Dahl in order to performing beamforming required for the Kim.

14. The method of claim 1, wherein the regional image characteristics of the first subset of one or more images and the regional image characteristics of the second subset of one or more images include one or a combination of noise clutter level, detail resolution, contrast resolution, temporal resolution, spatial resolution, penetration, and mean variance.  [0017]

Claim 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Although Kim does not explicitly teach
8. The method of claim 1, wherein either or both the first ultrasound processing operation and the second ultrasound processing operation are an adaptive beamforming operation.  

9. The method of claim 1, wherein either or both the first ultrasound processing operation and the second ultrasound processing operation are a digital beamforming operation applied from either or both a variable aperture size and a variable window function to generate either or both the first subset of one or more images and the second subset of one or more images.  (Hwang; Juin Jet	US 20120289835 A1 for example variable aperture)

10. The method of claim 1, wherein either or both the first ultrasound processing operation and the second ultrasound processing operation are a synthetic aperture beamforming operation applied from one or a combination of variable coherent combination coefficients, variable coherent transmit coefficients, variable characteristics of a transmit profile, and variable characteristics of a receive aperture.  (Hwang; Juin Jet	US 20120289835 A1 for example variable aperture)
11. The method of claim 10, wherein values of the variable coherent transmit coefficients are selected(coherent transmit beamforming is well know technique commonly used  in the art) to (intended use)suppress one or more side-lobes of the transmit profile.  
12. The method of claim 10, wherein values of the variable characteristics of the receive aperture are selected to form a Gaussian two-way point spread function at points in a field of view of the receive aperture.  (well known technique for example Otto US 20130102830 A1 teaches   )
13. The method of claim 1, wherein either or both the first ultrasound processing operation and the second ultrasound processing operation are an adaptive beamforming operation applied from either or both a minimum variance and a variable phase coherence.  
15. The method of claim 1, further comprising coherently processing the first subset of one or more images and the second subset of one or more images before regionally analyzing the image characteristics of the first subset of one or more images and the image characteristics of the second subset of one or more images.  (obvious design choice coherent processing is well known and processing before regionally analyzing is taught by Kim, as Kim first obtains the images and then correlates them to identify common characteristics. )

All this techniques are well known in the art and considered design choice for one of ordinary skills in the art.(For example Dahl talks about using point spread function [0073], Gaussian apodization, Otto US 20130102830 A1 teaches   Gaussian two-dimensional point spread function.)

Claim 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.

18. The method of claim 1, further comprising: storing the one or more channel domain data sets in a buffer; and keeping the one or more channel domain data sets in the buffer after the first subset of one or more images are generated from the one or more channel domain data sets to generate one or more additional subsets of one or more images from the one or more channel domain data sets, including the second subset of one or more images.  (implicit , both images are created and stored for blending. )
17. The method of claim 1, further comprising:  31backend processing the one or more composite images to generate one or more backend processed composite images; and displaying the one or more backend processed composite images on a display.  (implicit images are created and then may be displayed on other systems which can be considered backend.)
Although does not explicitly say one is done after another one it is obvious design choice when only one processor is present.





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645